Citation Nr: 9912441	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1948 to March 1952, 
and from July 1953 to June 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In December 1998, the veteran waived his right to have a 
personal hearing before a member of the Board and opted 
instead to have a video teleconference before a member of the 
Board.  That hearing took place in January 1999.  

At the end of the hearing, the veteran indicated that he had 
problems with a frozen feet disorder.  Hearing Transcript 
(T.) at 12.  It that regard, it is noted that the RO denied 
entitlement to service connection for frozen feet syndrome in 
a March 1997 rating decision.  The veteran did not thereafter 
perfect an appeal on that issue, and the matter is referred 
to the RO for the appropriate development.  

It is further noted that in an October 1998 statement to the 
Board, on a VA Form 9, the veteran indicated that his service 
connected anxiety disability was more severe than is 
currently evaluated.  This issue was last decided by the RO 
in a March 1997 rating decision, at which time a rating in 
excess of 50 percent for the anxiety reaction was denied.  
The veteran did not thereafter perfect an appeal on that 
issue, but in a September 1998 Supplemental Statement of the 
Case, the RO indicated that the veteran was not entitled to 
an increased evaluation for his anxiety disability.  The 
issue of an increased rating will not be discussed in this 
appeal.  



FINDINGS OF FACT

1.  The veteran is service-connected for anxiety reaction, 
and scars of the right forehead and right eyelid; and his 
combined disability evaluation is 60 percent.  

2.  The veteran completed 8 years of grade school and 
possibly 1 year of a 4-year high school education and he had 
no other education and training before he was disabled to 
work.  

3.  The veteran's employment history includes masonry and 
construction work, and he last worked full time in 1980. 

4.  The veteran's service-connected disabilities preclude all 
substantially gainful employment that he might reasonably be 
expected to obtain and retain.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
the criteria for a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a claim which is plausible, i.e., 
that his service-connected disabilities are more severe than 
last determined and render him unemployable.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

Total disability evaluations for compensation may be assigned 
where the schedular rating is less than total and when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
without regard to age.  If only one such disability is 
present, it must be rated 60 percent or more; if there are 
two or more such disabilities, one must be rated at least 
40 percent and the combined rating must be 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric.  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a).

A total rating may also be based on a prior history of total 
disability in the case of disabilities which have undergone 
some recent improvement.  To establish total disability the 
disability must in the past have been of sufficient severity 
to warrant a total disability rating; it must have required 
extended, continuous, or intermittent hospitalization, or 
have produced total industrial incapacity for at least 1 
year, or be subject to recurring, severe, frequent, or 
prolonged exacerbation; and that it must be the opinion of 
the rating agency that despite the recent improvement of the 
physical condition, the veteran will be unable to effect an 
adjustment into a substantially gainful occupation.  Due 
consideration will be given to the frequency and duration of 
totally incapacitating exacerbation since incurrence of the 
original disease or injury, and to periods of hospitalization 
for treatment in determining whether the average person could 
have reestablished himself in a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(3).

The record shows that the veteran is currently service-
connected for anxiety reaction which is currently rated 50 
percent disabling, and scars of the right forehead and right 
eye lid, which is rated 10 percent.  The veteran's combined 
disability evaluation is 60 percent.  The evidence shows that 
the veteran's combined disability rating was 70 percent, 
effective from June 1986 until December 1988 when the 
combined evaluation was reduced because the veteran's 
service-connected anxiety disorder was reduced from 70 
percent disabling to 50 percent disabling.  

By history it is noted that service connection for the 
anxiety disorder was granted in a December 1954 rating 
decision and a 10 percent rating was assigned.  From 1959 to 
1997, an evaluation at every level from zero to 70 percent 
disabling has been assigned for the veteran's anxiety 
disability.  Noteworthy is that the Board, in May 1983, 
denied the veteran's claim for entitlement to individual 
unemployability.  At the time that the veteran's combined 
disability rating was increased to 70 percent, as seen in the 
December 1986 rating decision, individual unemployability was 
also not found by the RO.  The RO determined that although 
the evidence showed that the veteran was disabled due to 
nervous symptoms, the evidence failed to show that the 
condition was so severe as to prevent the veteran from 
engaging in some type of gainful employment.  

The veteran's August 1986 Application for Increased 
Compensation Based on Unemployability shows that he completed 
8 years of grade school, and that at that time he had not 
worked since 1980 and was in receipt of Social Security 
Administration benefits for a nervous condition.  In the 
veteran's August 1996 Application for Increased Compensation 
Based on Unemployability, he indicated that he completed 8 
years of grade school and had up to one year of a high school 
education.  The type of work he had done in the last five 
years was masonry and construction work.  The veteran has 
submitted several lay statements from former and prospective 
employers to the effect that he is not able to work.  

Specifically, in an October 1974 statement, the veteran's 
former employer indicated that the veteran worked for him for 
two years, and because of a developing nervous condition, he 
had to lay the veteran off from employment.  The former 
employer indicated that the veteran could no longer get along 
with his fellow employees, and that, to no avail, he had even 
transferred the veteran to another job position thinking that 
it was a personality conflict between co-workers.  It was 
noted that the veteran was a reliable and hard worker and 
that when he got the condition corrected, he would be 
valuable in that sense again.  The veteran was apparently 
rehired by this company, because in an October 1980 statement 
from the same former employer, it was indicated that the 
veteran worked from October 1979 to April 1980 for that 
masonry company and that his employment was terminated due to 
a very nervous condition.  

Also in October 1980, another former employer wrote a 
statement and indicated that the veteran was employed as a 
mason tender for three months in 1979 and in January 1980.  
It was stated that the veteran was terminated because he 
appeared to suffer from a nervous condition that made proper 
performance of his work impossible.  The condition also 
adversely affected his relationship with fellow employees.  
The employer ended the letter by saying that providing the 
veteran were available for work, further employment with that 
company would be unlikely for the above mentioned reasons. 

In a November 1980 letter, another former employer indicated 
that the veteran was employed from February 1980 to September 
1980, and that he was laid off from the position due to 
mental incompetence at handling his job.  The company 
appeared to be a masonry company.  In an August 1986 
statement, it was noted by a potential employer that the 
veteran was denied work with that masonry company because of 
an apparent nervous disorder, and that the potential employer 
believed that the veteran was incapable of dealing with the 
other workers.   

VA and private treatment records in the veteran's claims 
folder show that he has been hospitalized on numerous 
occasions and that he has been treated for psychiatric 
disorders.  For example, in September 1986, the veteran was 
seen by a private psychiatrist on a fee basis for VA.  It 
showed that the veteran was evaluated and had been on a 
drinking binge for 10 days prior to the evaluation.  The 
veteran was hostile during the interview and his insight and 
judgment were impaired.  It was noted that the veteran was 
unable to handle his financial affairs. The diagnosis was 
paranoid state, bipolar disorder by history, and alcoholism 
by history.  

In an April 1988 psychiatric interview, it was noted that the 
clinical impression was that the veteran had some mild 
organicity, but that there was no question but that he was 
markedly improved in mentation, sensorium, demeanor and 
behavioral control since being seen by that physician in the 
past.  The physician was certain that the veteran's total 
abstinence from alcohol in the last six months was 
responsible for most of that improvement.  He was competent 
to manage his own funds and that physician saw the veteran as 
having an underlying schizoid personality disorder coupled 
with stammering speech pattern.  He had interpersonal 
difficulties that under stress appeared psychotic and allowed 
him to retreat to the use of alcohol for daily coping.  

In December 1996, the veteran underwent a VA examination for 
mental disorders.  Under subjective complaints it was noted 
that the veteran had been nervous and uptight for years.  The 
veteran admitted that he drank a lot of alcohol to get rid of 
his anxiety.  Objective findings revealed that the veteran 
was neat and clean in appearance.  He was quite comfortable 
and relaxed during the interview.  His responses were 
adequate and relevant.  There was no overt evidence of 
depression.  Affect and mood were appropriate.  There was no 
psychotic symptomatology like delusions of hallucinations.  
There was no impairment of memory and the veteran was 
oriented and alert.  Insight and judgment were not impaired.  
The diagnosis was generalized anxiety disorder, chronic, 
moderate.  

It is noted that the veteran's claims file contains a 
thorough chronological record of the veteran's medical 
treatment and hospitalization for his service-connected and 
non service-connected disorders, as well as other lay 
statements not directly related to this issue.  Although 
considered, those records are not reported in detail herein.  

Submitted for the file were records from the Social Security 
Administration (SSA).  These records show that Social 
Security benefits were awarded in September 1980.  In the 
accompanying decision, it was noted that the records relied 
upon were from VA and private sources, and that there was 
"an extensive and consistent clinical record of the 
claimant's severe psychological impairment."  SSA noted that 
such condition was found to result in severe functional 
loss...and that, in addition, the severity of the veteran's 
mental and emotional impairments was further corroborated by 
credible hearing testimony and statements of several lay 
witnesses.  It was further noted that substantial evidence of 
record supported a finding that the veteran's severe mental 
impairment prevented him from returning to his former work or 
engaging in alternative substantial gainful activity.  

It is noted that in a September 1998 Supplemental Statement 
of the Case, the RO indicated that the SSA records, including 
the reports from VA, showed that the veteran was diagnosed 
with bipolar effective disorder, episodic excessive drinking, 
passive-aggressive personality disorder, syncopal episodes, 
and severe stress; and that, essentially, the veteran was 
considered unemployable due to nonservice-connected factors, 
and that the case was not submitted for extra-schedular 
consideration because there were no exceptional factors 
associated with the veteran's disablement.  

The veteran presented testimony at a Board hearing held in a 
video teleconference in January 1999.  He testified that he 
had not been employed since 1980 and he had been terminated 
from the last four places of employment for the same reason; 
which was that he got too nervous and high strung.  He 
indicated that his being laid off for the same reason was 
known about town.  The veteran indicated that he did not take 
medication for his disability and that he was unemployable 
since the 1980's.  The veteran reiterated that he had 
received SSA benefits since the 1980's.  When working, the 
veteran was a mason tender and he stocked block and brick and 
mixed mortar and that was the only type of work he knew since 
he had an eighth grade education and was unable to go into a 
different type of employment.   

The Board has considered the evidence of record, including 
the veteran's hearing testimony and determines that the 
benefit of the doubt should be resolved in the veteran's 
favor in this instance and individual unemployability is 
established.  Taking into account the fact that the veteran 
has not worked full time since 1980, that he probably has no 
more than an eighth grade education, and the fact that he is 
not able to perform the tasks assigned to him while working 
or to get along with others at work, the Board finds that the 
evidence is evenly balanced.  Probative is the fact that one 
employer has indicated that the veteran was not fit to be 
hired for the same reasons that the veteran's former 
employers terminated his employment, which all had to do with 
his psychiatric condition.  It is noted that consideration 
had been given to the nature of the veteran's employment and 
the reason for his many terminations and the Board determines 
that the veteran's disability in the past has been of 
sufficient severity to warrant a total disability rating.  
See 38 C.F.R. §§ 4.16(a), 3.340(a)(3).

The Board realizes that the RO has previously denied this 
claim, reasoning that nonservice-connected conditions, 
including psychiatric diagnoses other than anxiety, were the 
cause of the veteran's unemployability.  However, the Board 
has no reason to doubt the veteran's statements and testimony 
about his prior employment history or his inability to 
perform his duties as a masonry and construction worker after 
1980 due to his service-connected psychiatric disability; nor 
does the objective medical evidence reflect that it was only 
other mental impairment or any other nonservice-connected 
condition which has interfered with the veteran's 
employability.  In fact, upon VA examination conducted in 
December 1996, it was still determined that the veteran's 
problem was a generalized anxiety disorder.  While there is 
no medical opinion to the effect that the anxiety disorder is 
what has disabled the veteran 100 percent, the Board finds 
probative the SSA determination which relied on numerous VA 
medical records and other records associated with the 
veteran's claims folder, and showed that the veteran's mental 
incapacity is what rendered him unemployable.  That 
determination supports the veteran's contention that he is 
unemployable.  It is noted that the evidence does not contain 
a medical opinion specifically addressing the issue of 
employability due solely to service-connected disability, but 
there are likewise no opinions showing the veteran is able to 
obtain or maintain substantial gainful employment.  

Overall, the evidence reflects that the veteran is presently 
unemployable, and there is at least a reasonable doubt as to 
whether his service-connected disabilities exclude him from 
the work force.  The Board finds that the evidence is evenly 
balanced on the issue of whether the veteran would be able to 
effect an adjustment into a substantially gainful occupation.  
Consequently, the Board concludes that with resolution of 
reasonable doubt in favor of the veteran, the criteria for a 
total disability rating based on individual unemployability 
by reason of service-connected disabilities are met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A total rating based upon individual unemployability is 
granted, subject to regulations governing the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


